Name: Commission Regulation (EEC) No 847/83 of 6 April 1983 on the delivery of various consignments skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 4 . 83 Official Journal of the European Communities No L 94/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 847/83 of 6 April 1983 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products { l ), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 7 ( 5 ) thereof, Whereas Article 2 (2 ) of Regulation (EEC) No 1037 / 82 specifies that , provided the normal development of prices on the market is not disturbed , the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies , the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market ; Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 6 thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1982 / 83 milk year to fix maximum amounts for deliveries due to be made during the 1983 / 84 milk year; Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and agencies have requested delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC) No 3474 / 80 ( 5 ); Whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other, it is likely that potential suppliers will hold back until the Council 's decisions on common agricultural prices and agri-monetary measures are known; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 1 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p. 5 . (&lt;) OJ No L 43 , 15 . 2 . 1977 , p. 1 . ( 5 ) OJ No L 363 , 31 . 12 . 1980 , p. 50 . No L 94 / 2 Official Journal of the European Communities 13 . 4 . 83 to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement ; whereas , in order to encourage tenders and to ensure that they are not based on theoretical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1983 / 84 milk year , the increase being based on the change in the intervention price , expressed in national currency , as decided by the Council for the 1983 / 84 milk year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein . In the case of supplies of skimmed-milk powder bought on the Community market and for which the delivery date referred to in item 9 of Annex I falls after the end of the 1982 / 83 milk year , the sum paid on tenders resulting from application of the procedure referred to in item 12 of Annex I shall be increased at the time of payment by the increment in the intervention price , as expressed in the currency of the Member State in which the tender was submitted , arising from the Council's decisions on common agricultural prices and agri-monetary measures for the 1983 / 84 milk year . Successful tenderers may avail themselves of this provision only from the seventh day of the 1983 / 84 milk year onwards and only if they furnish evidence that the skimmed-milk powder has been manufactured after the new intervention prices have come into effect . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC ) No 303 /77, the intervention agencies listed in Annex I This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1983 . For the Commission Poul DALSAGER Member of the Commission 13 . 4 . 83 Official Journal of the European Communities No L 94/ 3 ANNEX 1 (M Consignment A B C 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2. Beneficiary Licross International Committee of the Red Cross 3 . Country of destination Bangladesh Ethiopia El Salvador 4. Total quantity of the con ­ signment 100 tonnes 70 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 Irish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Bought on the Irish market 7 . Special characteristics and/ or packaging ( J ) H 8 . Markings on the packaging A red cross 10 x 10 cm and, letters at least 1 cm high , the following markings : 'Skimmed-milk powder, enri ­ ched with vitamins A and D / Gift of the European Econ ­ omic Community / Action of the League ofRedCross Socie ­ ties / For free distribution in Bangladesh (Chittagong)' Ã TH-52 / Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Commu ­ nity / Action of the Internatio ­ nal Committee of the Red Cross / For free distribution / Ethiopia' Ã LS-19 / Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internacional de la Cruz-Roja / Destinado a la distributiÃ ³n gratuita / Acajutla' 9 . Delivery period Loading as soon as possible and at the latest 31 May 1983 30 April 1983 10 . Stage and place of delivery Port of unloading (deposited on the quay or on lighters ) Chittagong Massawa Acajutla 11 . Representative of the beneficiary responsible for reception Bangladesh Red Cross Socie ­ ty , National Headquarters, PO Box 579 , Dacca ( 7 ) ( «) ICRC Delegation, PO Box 5701 , Addis Ababa , Ethio ­ pia ( 9 ) DelegaciÃ ³n del CICR, Hotel El Salvador Sheraton , PO Box 06-1068 , San Salvador ( 1 °)(Ã ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 25 April 1983  No L 94/ 4 Official Journal of the European Communities 13 . 4 . 83 Consignment D E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037/ 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2. Beneficiary World Food Programme &gt; ¢ Sierra Leone 3 . Country of destination Angola J 4 . Total quantity of the con ­ signment 265 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7. Special characteristics and / or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging See Annex II 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to Sierra Leone / For free distribution' 9 . Delivery period Delivery Loading As soon as possible and at the latest 31 May 1983 10. Stage and place of delivery Community port of loading operating a regular service with the recipient coun ­ try ( 6 ) Port of unloading Freetown (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 )  M. Turay , National Authorizing Officer , First Vice-President's Office , Tower Hill , PO Box 1402 , Freetown ( 12 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 April 1983 13 . 4 . 83 Official Journal of the European Communities No L 94 / 5 Consignment F G H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary UNRWA 3 . Country of destination Jordan Israel 4 . Total quantity of the con ­ signment 300 tonnes 28 tonnes 500 tonnes 107 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( s ) ( 5 )( 1J ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading as soon as possible and at the latest 31 May 1983 10 . Stage and place of delivery Port of unloading (deposited on the quay or on lighters ) Aquaba Ashdod 11 . Representative of the beneficiary responsible for reception ( 4 ) UNRWA, Field Supply and Transport Officer, Amman , Jordan Hevre Klalit , Lehash gaha BM, Pavilion 15 , Port Arec , Ashdod 12. Procedure to be applied to determine the costs of supply ( u ) Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 April 1983 No L 94 / 6 Official Journal of the European Communities 13 . 4 . 83 Consignment K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary Licross 3 . Country of destination Mauritania 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging A red crescent 10 cm high with the points towards the left and the following text in letters at least 1 cm high : 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite en Mauritanie / Nouakchott' 9 . Delivery period Loading in May 1983 10 . Stage and place of delivery Port of unloading Nouakchott (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception Croissant-Rouge mauritanien , avenue GÃ ©nÃ ©ral Abdel Nasser , boÃ ®te postale 344 , Nouakchott , Mauritanie ( 7 ) ( 8 ) ( 14 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 April 1983 13.4 . 83 Official Journal of the European Communities No L 94 / 7 Notes: H This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure. Payment will be effected taking into account the possible increase foreseen in Article 1 of this Regulation. ( 2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 (see Article 6 (2) of Regulation (EEC) No 303/77). (4 ) Only in the case of delivery ' to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). ( 5) The vitamin A content of the skimmed-milk powder must be at least 5 000 international units per 100 grams. The vitamin D content of the skimmed-milk powder must be at least 500 international units per 10CL grams. The vitamin compound incorporated in the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated must be of pharmaceutical quality and produced for human consumption. The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks. The manufacture of the vitaminized skimmed-milk powder should be at die most one month before the date of delivery of the control certificate as mentioned in Article 8 ( 1 ) of Regulation (EEC) No 303 /77. (6) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . (7) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee; 2. Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boÃ ®te postale 276, CH-1211 GenÃ ¨ve 19 (telex 22 555 CH).' (8 ) The successful tenderer should send two copies of the dispatch documents to: Mr Burtin, Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boÃ ®te postale 276, CH-1211 GenÃ ¨ve 19. (9) A copy of the dispatch documents should be sent to the following address : Delegation of the Commission of the European Economic Communities, PO Box 5570, Addis Ababa, Ethiopia. ( 10) The bill of lading must contain the following information: 'NOTIFY-ADDRESS : 1 . Consignee; 2 . DelegaciÃ ´n del CICR, Hotel El Salvador Sheraton, PO Box 06-1068 , San Salvador.' (") The successful tenderer shall send to the beneficiaries' agent, on delivery, a pro forma invoice with the entry : 'Los productos mencionados llegan a El Salvador como donativo al pueblo de este paÃ ­s . SegÃ ºn el acuerdo de sede firmado el 12 de septiembre de 1980 (Article 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos. ' ( 12) A copy of the dispatch documents should be sent to the following address : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 1399, Freetown. No L 94 / 8 Official Journal of the European Communities 13.4. 83 ( 13 ) The successful tenderer should send two copies of the dispatch documents to : Chief Supply and Transport Division, UNRWA Headquarters, PO Box 700, A-1400 Vienna. ( 14) A copy of the dispatch documents should be sent to the following address: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boÃ ®te postale 213 , Nouakchott, Mauritanie. ( 1S) Products destined for Ashdod should be in containers of 20 feet (40 to 50 containers per ship). 13.4 . 83 Official Journal of the European Communities No L 94 / 9 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking D 265 180 World Food Programme Angola Angola 2636 / Dried skimmed milk , enriched / Luanda / Gift of the European Economic Community / Action of the World Food Programme 35 World Food Programme Angola Angola 2506 Q-EXP / Dried skimmed milk , enriched / Luanda / Gift of the European Economic Community / Action of the World Food Programme 50 World Food Programme Angola Angola 2506 Q-EXP / Dried skimmed milk , enriched / Lobito / Gift of the European Economic Community / Action of the World Food Programme